ON MOTION
BRYSON, Circuit Judge.
ORDER
Indiana Family and Social Services Administration, Office of Medicaid Policy & *975Planning, and Electronic Data Systems move without opposition to transfer this appeal to the United States Court of Appeals for Seventh Circuit pursuant to 28 U.S.C. § 1681.
Indiana Family states that through a “scrivener’s error,” the notice of appeal was directed to the wrong court.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The appeal is transferred to the United States Court of Appeals for the Seventh Circuit pursuant to 28 U.S.C. § 1631.
(2) All sides shall bear their own costs.